     Exhibit B
       Cobb County
Voting Equipment Allocation
      for June 9, 2020
      Primary Election
                                                                                                            November 3, 2020 - General Election                                                                                                         Version 8/19/2020


                                                # ACTIVE                                                                                                   POLL PADS
                                                                                                                                                                       REAMS OF                                                        SCANNER
                                                 VOTERS       1:250       BMD      Provisional   Blue Privacy  Total                            PRECINCT     1:1150                                              REVIEW/   PROVISION
                                    PREC CODE                                                                             UPS   Origami Carts                          SECURITY   MANAGER   GREETER   POLL PAD                          ISSUES   EXIT    TOTAL   STAND-BY
     AREA                                       AUGUST 3   Requirement   (Min 7)     Booth        Enclosures Enclosures                         SCANNERS    (Min 3)                                                BMD        AL
                                                                                                                                                                         PAPER                                                           CLERK
  SUPERVISOR        PRECINCT NAME                 2020                                                                                                      (Max 5)
PITTS          ACWORTH 1A             AC1A       5,349         22          18          1             4           23        2         17            2          5           8          1        2          5         1          1           1       1       12        1
PITTS          ACWORTH 1B             AC1B       5,084         21          17          1             4           22        2         16            2          5           8          1        2          5         1          1           1       1       12        1
PITTS          ACWORTH 1C             AC1C       4,947         20          16          1             4           21        2         15            2          5           7          1        2          5         1          1           1       1       12        1
MCLEAN         ADDISON 01             AD01       2,395         10          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
CATO           AUSTELL 1A             AU1A       5,177         21          17          1             4           22        2         16            2          5           8          1        2          5         1          1           1       1       12        1
CHAMBLEE       BAKER 01               BK01       4,664         19          15          1             4           20        2         14            2          5           7          1        2          5         1          1           1       1       12        1
MCLEAN         BELLS FERRY 02         BF02       3,016         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
ROGERS         BELLS FERRY 03         BF03       2,396         10          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
ROGERS         BELLS FERRY 04         BF04       3,552         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
CHAMBLEE       BIG SHANTY 01          BG01       2,349         10          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
CHAMBLEE       BIG SHANTY 02          BG02       3,166         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
LEHTO          BIRNEY 01              BR01       2,677         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
MCDANIEL       BIRNEY 02              BR02       3,792         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
ROGERS         BLACKWELL 01           BW01       2,660         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
CHAPLIN        BRYANT 01              BT01       2,103         9           9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
CHAPLIN        BRYANT 02              BT02       6,077         25          21          1             4           26        2         20            2          5           9          1        2          5         1          1           1       1       12        1
MCLEAN         CHALKER 01             CK01       5,801         24          20          1             4           25        2         19            2          5           8          1        2          5         1          1           1       1       12        1
BLOUNT         CHATTAHOOCHEE 01       CA01       5,742         23          19          1             4           24        2         18            2          5           8          1        2          5         1          1           1       1       12        1
FALK           CHEATHAM HILL 02       CH02       3,012         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
PILGRIM        CHEATHAM HILL 03       CH03       3,951         16          12          1             4           17        2         11            2          4           6          1        2          4         1          1           1       1       11        1
DROOK          CHESTNUT RIDGE 01      CR01       3,086         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
CATO           CLARKDALE 01           CL01       1,886         8           8           1             2           11        2         7             1          3           3          1        2          3         1          1           1       1       10        1
GORDON         CLARKDALE 02           CL02       5,258         22          18          1             4           23        2         17            2          5           8          1        2          5         1          1           1       1       12        1
CATO           COOPER 01              CO01       5,150         21          17          1             4           22        2         16            2          5           8          1        2          5         1          1           1       1       12        1
REYNOLDS       DAVIS 01               DV01       2,057         9           9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
RICKARDS
WILLIAM
               DICKERSON 01           DC01       2,748         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
LEHTO          DOBBINS 01             DI01       2,946         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
SHEDD          DOBBINS 02             DI02       3,842         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
GAY            DODGEN 01              DO01       2,045         9           9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
PAGE           DOWELL 01              DL01       3,156         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
PITTS          DURHAM 01              DU01       4,135         17          13          1             4           18        2         12            2          4           6          1        2          4         1          1           1       1       11        1
CASTLE         EAST PIEDMONT 01       EP01       2,540         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
GAY            EASTSIDE 01            EA01       2,983         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
BLOUNT         EASTSIDE 02            EA02       3,996         16          12          1             4           17        2         11            2          4           6          1        2          4         1          1           1       1       11        1
CASTLE         ELIZABETH 01           EL01       3,919         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
ESLER          ELIZABETH 02           EL02       2,382         10          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
ESLER          ELIZABETH 03           EL03       2,705         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
CASTLE         ELIZABETH 04           EL04       2,949         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
ESLER          ELIZABETH 05           EL05       2,831         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
LEHTO          FAIR OAKS 02           FO02       5,642         23          19          1             4           24        2         18            2          5           8          1        2          5         1          1           1       1       12        1
LEHTO          FAIR OAKS 04           FO04       5,207         21          17          1             4           22        2         16            2          5           8          1        2          5         1          1           1       1       12        1
                                                                                                            November 3, 2020 - General Election                                                                                                         Version 8/19/2020


                                                # ACTIVE                                                                                                   POLL PADS
                                                                                                                                                                       REAMS OF                                                        SCANNER
                                                 VOTERS       1:250       BMD      Provisional   Blue Privacy  Total                            PRECINCT     1:1150                                              REVIEW/   PROVISION
                                    PREC CODE                                                                             UPS   Origami Carts                          SECURITY   MANAGER   GREETER   POLL PAD                          ISSUES   EXIT    TOTAL   STAND-BY
     AREA                                       AUGUST 3   Requirement   (Min 7)     Booth        Enclosures Enclosures                         SCANNERS    (Min 3)                                                BMD        AL
                                                                                                                                                                         PAPER                                                           CLERK
  SUPERVISOR        PRECINCT NAME                 2020                                                                                                      (Max 5)
MOTLEY         FORD 01                FR01       3,078         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
PITTS          FREY 01                FY01       2,508         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
GAY            FULLERS PARK 01        FP01       3,374         14          10          1             4           15        2         9             1          3           5          1        2          3         1          1           1       1       10        1
MILLER         GARRISON MILL 01       GM01       2,791         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
MCLEAN         GRITTERS 01            GT01       3,906         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
CHAPLIN        HARMONY-LELAND 01      HL01       6,234         25          21          1             4           26        2         20            2          5           9          1        2          5         1          1           1       1       12        1
THORPE         HARRISON 01            HR01       3,039         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
WOITYRA        HAYES 01               HY01       3,983         16          12          1             4           17        2         11            2          4           6          1        2          4         1          1           1       1       11        1
MILLER         HIGHTOWER 01           HT01       4,182         17          13          1             4           18        2         12            2          4           6          1        2          4         1          1           1       1       11        1
REYNOLDS       KELL 01                KL01       1,961         8           8           1             2           11        2         7             1          3           3          1        2          3         1          1           1       1       10        1
THORPE         KEMP 01                KP01       1,917         8           8           1             2           11        2         7             1          3           3          1        2          3         1          1           1       1       10        1
PILGRIM        KEMP 02                KP02       3,961         16          12          1             4           17        2         11            2          4           6          1        2          4         1          1           1       1       11        1
MOTLEY         KEMP 03                KP03       3,825         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
WARD           KENNESAW 1A            KE1A       2,401         10          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
WARD           KENNESAW 2A            KE2A       3,838         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
WARD           KENNESAW 3A            KE3A       6,333         26          22          1             4           27        2         21            2          5           9          1        2          5         1          1           1       1       12        1
WARD           KENNESAW 4A            KE4A       3,710         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
WARD           KENNESAW 5A            KE5A       5,683         23          19          1             4           24        2         18            2          5           8          1        2          5         1          1           1       1       12        1
REYNOLDS       LASSITER 01            LA01       3,589         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
MCDANIEL       LINDLEY 01             LI01       4,674         19          15          1             4           20        2         14            2          5           7          1        2          5         1          1           1       1       12        1
PILGRIM        LOST MOUNTAIN 01       LM01       3,534         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
THORPE         LOST MOUNTAIN 02       LM02       4,055         17          13          1             4           18        2         12            2          4           6          1        2          4         1          1           1       1       11        1
PILGRIM        LOST MOUNTAIN 03       LM03       5,232         21          17          1             4           22        2         16            2          5           8          1        2          5         1          1           1       1       12        1
MOTLEY         LOST MOUNTAIN 04       LM04       2,578         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
CATO           MABLETON 01            MA01       4,934         20          16          1             4           21        2         15            2          5           7          1        2          5         1          1           1       1       12        1
CATO           MABLETON 02            MA02       3,212         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
MCDANIEL       MABLETON 03            MA03       2,937         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
MCDANIEL       MABLETON 04            MA04       1,537         7           7           1             2           10        2         6             1          3           3          1        2          3         1          1           1       1       10        1
REYNOLDS       MABRY 01               MB01       1,628         7           7           1             2           10        2         6             1          3           3          1        2          3         1          1           1       1       10        1
PILGRIM        MACLAND 01             MC01       4,116         17          13          1             4           18        2         12            2          4           6          1        2          4         1          1           1       1       11        1
SMITH          MARIETTA 1A            MR1A       4,373         18          14          1             4           19        2         13            2          4           6          1        2          4         1          1           1       1       11        1
FALK           MARIETTA 2A            MR2A       2,047         9           9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
FALK           MARIETTA 2B            MR2B       4,306         18          14          1             4           19        2         13            2          4           6          1        2          4         1          1           1       1       11        1
FALK           MARIETTA 3A            MR3A       4,287         18          14          1             4           19        2         13            2          4           6          1        2          4         1          1           1       1       11        1
FALK           MARIETTA 3B            MR3B       2,141         9           9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
CASTLE         MARIETTA 4A            MR4A       1,923         8           8           1             2           11        2         7             1          3           3          1        2          3         1          1           1       1       10        1
CASTLE         MARIETTA 4B            MR4B       1,986         8           8           1             2           11        2         7             1          3           3          1        2          3         1          1           1       1       10        1
CASTLE         MARIETTA 4C            MR4C       2,718         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
SMITH          MARIETTA 5A            MR5A       3,213         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
SMITH          MARIETTA 5B            MR5B       2,982         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
SMITH          MARIETTA 6A            MR6A       2,560         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
                                                                                                              November 3, 2020 - General Election                                                                                                         Version 8/19/2020


                                                  # ACTIVE                                                                                                   POLL PADS
                                                                                                                                                                         REAMS OF                                                        SCANNER
                                                   VOTERS       1:250       BMD      Provisional   Blue Privacy  Total                            PRECINCT     1:1150                                              REVIEW/   PROVISION
                                      PREC CODE                                                                             UPS   Origami Carts                          SECURITY   MANAGER   GREETER   POLL PAD                          ISSUES   EXIT    TOTAL   STAND-BY
     AREA                                         AUGUST 3   Requirement   (Min 7)     Booth        Enclosures Enclosures                         SCANNERS    (Min 3)                                                BMD        AL
                                                                                                                                                                           PAPER                                                           CLERK
  SUPERVISOR        PRECINCT NAME                   2020                                                                                                      (Max 5)
SMITH          MARIETTA 6B              MR6B       2,844         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
SMITH          MARIETTA 7A              MR7A       3,654         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
PITTS          MARS HILL 01             MS01       3,485         14          10          1             4           15        2         9             1          4           5          1        2          4         1          1           1       1       11        1
WOITYRA        MARS HILL 02             MS02       2,849         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
ROGERS         MCCLESKEY 01             MK01       1,678         7           7           1             2           10        2         6             1          3           3          1        2          3         1          1           1       1       10        1
WOITYRA        MCCLURE 01               ML01       3,198         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
PILGRIM        MCEACHERN 01             ME01       3,438         14          10          1             4           15        2         9             1          3           5          1        2          3         1          1           1       1       10        1
RICKARDS
WILLIAM
               MT BETHEL 01             MT01       4,036         17          13          1             4           18        2         12            2          4           6          1        2          4         1          1           1       1       11        1
RICKARDS
WILLIAM
               MT BETHEL 03             MT03       3,195         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
RICKARDS
WILLIAM
               MT BETHEL 04             MT04       2,925         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
REYNOLDS       MURDOCK 01               MD01       3,957         16          12          1             4           17        2         11            2          4           6          1        2          4         1          1           1       1       11        1
ROGERS         NICHOLSON 01             NS01       2,406         10          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
WHITAKER       NICKAJACK 01             NJ01       4,805         20          16          1             4           21        2         15            2          5           7          1        2          5         1          1           1       1       12        1
PITTS          NORTH COBB 01            NC01       2,262         10          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
LEHTO          NORTON PARK 01           NP01       4,758         20          16          1             4           21        2         15            2          5           7          1        2          5         1          1           1       1       12        1
WHITAKER       OAKDALE 01               OK01       3,894         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
PILGRIM        OREGON 01                OR01       1,581         7           7           1             2           10        2         6             1          3           3          1        2          3         1          1           1       1       10        1
PAGE           OREGON 02                OR02       5,555         23          19          1             4           24        2         18            2          5           8          1        2          5         1          1           1       1       12        1
LEHTO          OREGON 03                OR03       5,553         23          19          1             4           24        2         18            2          5           8          1        2          5         1          1           1       1       12        1
PAGE           OREGON 04                OR04       4,542         19          15          1             4           20        2         14            2          4           7          1        2          4         1          1           1       1       11        1
PAGE           OREGON 05                OR05       3,729         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
MCLEAN         PALMER 01                PR01       2,683         11          9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
CATO           PEBBLEBROOK 01           PE01       5,077         21          17          1             4           22        2         16            2          5           8          1        2          5         1          1           1       1       12        1
WOITYRA        PINE MOUNTAIN 01         PM01       3,416         14          10          1             4           15        2         9             1          3           5          1        2          3         1          1           1       1       10        1
FALK           PINE MOUNTAIN 02         PM02       3,066         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
CHAMBLEE       PITNER 01                PT01       2,759         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
ESLER          POPE 01                  PP01       3,079         13          11          1             2           14        2         10            1          3           5          1        2          3         1          1           1       1       10        1
MILLER         POST OAK 01              PO01       3,609         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
GORDON         POWDER SPRINGS 1A        PS1A       4,682         19          15          1             4           20        2         14            2          5           7          1        2          5         1          1           1       1       12        1
GORDON         POWDER SPRINGS 2A        PS2A       3,463         14          10          1             4           15        2         9             1          4           5          1        2          4         1          1           1       1       11        1
GORDON         POWDER SPRINGS 3A        PS3A       3,849         16          12          1             4           17        2         11            1          4           6          1        2          4         1          1           1       1       11        1
BLOUNT         POWERS FERRY 01          PF01       3,437         14          10          1             4           15        2         9             1          3           5          1        2          3         1          1           1       1       10        1
CHAPLIN        RIVERSIDE 01             RS01       2,083         9           9           1             2           12        2         8             1          3           4          1        2          3         1          1           1       1       10        1
REYNOLDS       ROCKY MOUNT 01           RM01       3,306         14          10          1             4           15        2         9             1          3           5          1        2          3         1          1           1       1       10        1
DROOK          ROSWELL 01               RW01       5,248         21          17          1             4           22        2         16            2          5           8          1        2          5         1          1           1       1       12        1
DROOK          ROSWELL 02               RW02       3,613         15          11          1             4           16        2         10            1          4           6          1        2          4         1          1           1       1       11        1
ESLER          SANDY PLAINS 01          SA01       2,861         12          10          1             2           13        2         9             1          3           4          1        2          3         1          1           1       1       10        1
GAY            SEWELL MILL 01           SM01       3,407         14          10          1             4           15        2         9             1          3           5          1        2          3         1          1           1       1       10        1
SMITH          SEWELL MILL 03           SM03       4,651         19          15          1             4           20        2         14            2          5           7          1        2          5         1          1           1       1       12        1
MILLER         SHALLOWFORD FALLS 01     SF01       3,318         14          10          1             4           15        2         9             1          3           5          1        2          3         1          1           1       1       10        1
REYNOLDS       SIMPSON 01               SI01       1,837         8           8           1             2           11        2         7             1          3           3          1        2          3         1          1           1       1       10        1
                                                                                                                November 3, 2020 - General Election                                                                                                           Version 8/19/2020


                                                    # ACTIVE                                                                                                     POLL PADS
                                                                                                                                                                             REAMS OF                                                        SCANNER
                                                     VOTERS       1:250       BMD      Provisional   Blue Privacy  Total                              PRECINCT     1:1150                                              REVIEW/   PROVISION
                                        PREC CODE                                                                             UPS     Origami Carts                          SECURITY   MANAGER   GREETER   POLL PAD                          ISSUES   EXIT    TOTAL   STAND-BY
     AREA                                           AUGUST 3   Requirement   (Min 7)     Booth        Enclosures Enclosures                           SCANNERS    (Min 3)                                                BMD        AL
                                                                                                                                                                               PAPER                                                           CLERK
  SUPERVISOR        PRECINCT NAME                     2020                                                                                                        (Max 5)
SHEDD          SMYRNA 1A                  SN1A       4,088         17          13          1             4           18        2           12            2          4           6          1        2          4         1          1           1       1       11        1
SHEDD          SMYRNA 2A                  SN2A       5,450         22          18          1             4           23        2           17            2          5           8          1        2          5         1          1           1       1       12        1
LEHTO          SMYRNA 3A                  SN3A       4,419         18          14          1             4           19        2           13            2          4           6          1        2          4         1          1           1       1       11        1
HARLEY         SMYRNA 3B                  SN3B       2,452         10          10          1             2           13        2           9             1          3           4          1        2          3         1          1           1       1       10        1
HARLEY         SMYRNA 4A                  SN4A       5,724         23          19          1             4           24        2           18            2          5           8          1        2          5         1          1           1       1       12        1
HARLEY         SMYRNA 5A                  SN5A       4,254         18          14          1             4           19        2           13            2          4           6          1        2          4         1          1           1       1       11        1
SHEDD          SMYRNA 6A                  SN6A       5,824         24          20          1             4           25        2           19            2          5           8          1        2          5         1          1           1       1       12        1
WHITAKER       SMYRNA 7A                  SN7A       6,187         25          21          1             4           26        2           20            2          5           9          1        2          5         1          1           1       1       12        1
BLOUNT         SOPE CREEK 01              SO01       2,130         9           9           1             2           12        2           8             1          3           4          1        2          3         1          1           1       1       10        1
BLOUNT         SOPE CREEK 02              SO02       4,585         19          15          1             4           20        2           14            2          4           8          1        2          4         1          1           1       1       11        1
RICKARDS
WILLIAM
               SOPE CREEK 03              SO03       2,798         12          10          1             2           13        2           9             1          3           4          1        2          3         1          1           1       1       10        1
GORDON         SWEETWATER 01              SW01       3,149         13          11          1             2           14        2           10            1          3           5          1        2          3         1          1           1       1       10        1
PAGE           SWEETWATER 02              SW02       3,272         14          10          1             4           15        2           9             1          3           5          1        2          3         1          1           1       1       10        1
BLOUNT         TERRELL MILL 01            TM01       5,697         23          19          1             4           24        2           18            2          5           8          1        2          5         1          1           1       1       12        1
DROOK          TIMBER RIDGE 01            TR01       2,410         10          10          1             2           13        2           9             1          3           4          1        2          3         1          1           1       1       10        1
MOTLEY         VAUGHAN 01                 VA01       3,088         13          11          1             2           14        2           10            1          3           5          1        2          3         1          1           1       1       10        1
SHEDD          VININGS 01                 VG01       3,151         13          11          1             2           14        2           10            1          3           5          1        2          3         1          1           1       1       10        1
SHEDD          VININGS 02                 VG02       6,216         25          21          1             4           26        2           20            2          5           9          1        2          5         1          1           1       1       12        1
WHITAKER       VININGS 03                 VG03       4,294         18          14          1             4           19        2           13            2          4           6          1        2          4         1          1           1       1       11        1
SHEDD          VININGS 04                 VG04       3,370         14          10          1             4           15        2           9             1          3           5          1        2          3         1          1           1       1       10        1
CHAMBLEE       WADE GREEN 02              WG02       4,572         19          15          1             4           20        2           14            2          4           7          1        2          4         1          1           1       1       11        1
MILLER         WILLEO 01                  WL01       2,786         12          10          1             2           13        2           9             1          3           4          1        2          3         1          1           1       1       10        1
                                                    524,363       2,168      1,772        145           448        2,365      290        1,627          197         537        786        145      290        537       145        145         145     145     1,552     145
                      ADVANCE                                                 135          13           12                    59          122           22           91        800
                   TRAINING/DEMO                                              40           1             1                    20           40           25           44         10
                        DEPOTS                                                             36                                                                                   36
                     INVENTORY                                               2,234        300                                 1,115      1,800          244         688       1,330
                 TOTAL LEFT TO DEPLOY                                         287         141                                  746        11             0           16       -266
